      Case 2:20-cv-00210-TOR            ECF No. 3-1    filed 06/08/20    PageID.98 Page 1 of 11




     Sydney Phillips
1
     WSBA # 54295
2    c/o Freedom Foundation
     PO Box 552
3    Olympia, WA, 98507
     SPhillips@freedomfoundation.com
4    360-956-3482

5

6

7                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF WASHINGTON
8
     SLIDEWATERS LLC,
9                                                          No. 2:20-cv-00210
                           Plaintiff,
10                                                         DECLARATION OF SYDNEY
                           v.                              PHILLIPS ISO MOTION FOR
11                                                         TEMPORARY RESTRAINING ORDER
     WASHINGTON STATE DEPARTMENT OF
12   LABOR AND INDUSTRIES, and GOVERNOR
     JAY INSLEE, in his official capacity,
13
                           Defendants.
14

15

16

17
           I, Sydney Phillips, hereby declare under penalty of perjury under the laws of the State of
18
     Washington that the forgoing is true and correct:
19         1.     I am litigation counsel at the Freedom Foundation (“Foundation”), a not-for-profit
20
     organization in the State of Washington and attorney of record for the Plaintiffs in the above-
21
     captioned case.
22
            2.      On June 3, I notified the Attorney General’s office that our client would be seeking a
23

24   TRO on Thursday, June 4. I sent a letter via email to the email address associated with Attorney

25   General Bob Ferguson. I additionally sent this letter to the Office of the Attorney General via USPS,

26   on June 3, 2020. Attached hereto as Exhibit A is a true and correct copy of the letter sent. Attached
27

28
     No. 2:20-cv-00210                                                          P.O. Box 552, Olympia, WA 98507
     DECLARATION                                   1                            P: 360.956.3482 | F: 360.352.1874
      Case 2:20-cv-00210-TOR          ECF No. 3-1      filed 06/08/20    PageID.99 Page 2 of 11



     hereto as Exhibit B is a true and correct copy of the email sent to the email address associated with
1

2    Attorney General Bob Ferguson.

3           3.      On June 3, I notified the Washington State Department of Labor and Industries that

4    our client would be seeking a TRO on Thursday, June 4. I sent via email letter, Ex. A, to the email
5
     addresses associated with Labor and Industries Director Joel Sacks and Acting HR Executive
6
     Heather Normoyle. I additionally sent this letter to the Office of the Washington State Department
7
     of Labor and Industries via USPS on June 3, 2020. Attached hereto as Exhibit C is a true and correct
8
     copy of the email sent to Mr. Sack and Ms. Normoyle.
9

10          4.      On June 3, I also notified Governor Inslee’s Office that our client would be seeking

11   a TRO on Thursday, June 4. I sent via an online email portal from the Governor’s website the letter,
12   Ex. A. Attached hereto as Exhibit D is a true and correct copy of the email received acknowledging
13
     successful transmission of the letter to Governor Inslee’s office via the online email portal. I
14
     additionally sent this letter to the Office of Governor Inslee via USPS on June 3, 2020.
15
     Signed this 8th day of June, 2020, at Olympia, Washington.
16

17                                                                ______________________________
                                                                  SYDNEY PHILLIPS
18

19

20

21

22

23

24

25

26

27

28
     No. 2:20-cv-00210                                                          P.O. Box 552, Olympia, WA 98507
     DECLARATION                                   2                            P: 360.956.3482 | F: 360.352.1874
      Case 2:20-cv-00210-TOR           ECF No. 3-1        filed 06/08/20    PageID.100 Page 3 of 11




1                                       CERTIFICATE OF SERVICE

2           I hereby certify that on June 8, 2020, I electronically filed the foregoing with the Clerk of
3    the Court using the CM/ECF system, which will send notification of such filing to all counsel/
4
     parties of record. I hereby certify that no other parties are to receive notice.
5

6
     Dated: June 8, 2020.
7

8

9                                                     By: __________________________
10                                                        Sydney Phillips
                                                          c/o Freedom Foundation
11                                                        P.O. Box 552 Olympia, WA 98507
                                                          p. 360.956.3482 f. 360.352.1874
12
                                                          sphillips@freedomfoundation.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     No. 2:20-cv-00210                                                              P.O. Box 552, Olympia, WA 98507
     DECLARATION                                      3                             P: 360.956.3482 | F: 360.352.1874
Case 2:20-cv-00210-TOR   ECF No. 3-1   filed 06/08/20   PageID.101 Page 4 of 11




___________________
    APPENDIX A
 Case 2:20-cv-00210-TOR          ECF No. 3-1    filed 06/08/20    PageID.102 Page 5 of 11




                                                                                    June 3, 2020



Governor Jay Inslee
Office of the Governor
416 14th Avenue SW
Olympia, WA 98504

Joel Sacks, Director
Heather Normoyle, Assistant Director of Human Resources
Washington State Dept. of Labor & Industries
7273 Linderson Way SW
Tumwater, WA 98501-5414

Robert Ferguson
Office of the Attorney General
1125 Washington Street SE
Olympia, WA 98501

To whom it may concern,

        This letter is to notify you that Slidewaters LLC is filing a complaint and temporary
restraining order against Governor Inslee and the Washington State Department of Labor and
Industries in Chelan County Superior Court on Thursday, June 4, 2020. This letter will also be
sent via USPS.

        Service of the Complaint, Motion for Temporary Restraining Order, and adjoining
documents shall also be served tomorrow, June 4, 2020, following filing. Courtesy copies will
also be sent via email.

              Sincerely,




                                            _________________________
                                            Sydney Phillips, WSBA #54295
                                            c/o Freedom Foundation
                                            PO Box 552
                                            Olympia, WA 98507
Case 2:20-cv-00210-TOR   ECF No. 3-1   filed 06/08/20   PageID.103 Page 6 of 11




___________________
    APPENDIX B
           Case 2:20-cv-00210-TOR             ECF No. 3-1         filed 06/08/20       PageID.104 Page 7 of 11


Sydney Phillips

From:                                Sydney Phillips
Sent:                                Wednesday, June 3, 2020 5:09 PM
To:                                  judyg@atg.wa.gov
Cc:                                  Robert Bouvatte
Subject:                             Notice of TRO against Governor Inslee and Department of Labor and Industries - Chelan
                                     County June 4, 2020
Attachments:                         2020-06-03 Notice re Lawsuit.docx


To whom it may concern,

         The attached letter is to notify you that Slidewaters LLC is filing a complaint and temporary restraining order
against Governor Inslee and the Washington State Department of Labor and Industries in Chelan County Superior Court
on Thursday, June 4, 2020. This letter will also be sent via USPS.

        Service of the Complaint, Motion for Temporary Restraining Order, and adjoining documents shall also be
served tomorrow, June 4, 2020, following filing. Courtesy copies will also be sent via email.

Sincerely,


—
Sydney Phillips
Litigation Counsel | Freedom Foundation

sphillips@freedomfoundation.com
360.956.3482 | PO Box 552 Olympia, WA 98507
FreedomFoundation.com


****************************************
This message may be protected by the attorney/client or work-product privilege. If you believe that this message has been sent to
you in error, please reply to the sender that you received the message in error and then delete the message. Thank you.




                                                                 1
Case 2:20-cv-00210-TOR   ECF No. 3-1   filed 06/08/20   PageID.105 Page 8 of 11




___________________
    APPENDIX C
          Case 2:20-cv-00210-TOR              ECF No. 3-1         filed 06/08/20       PageID.106 Page 9 of 11


Sydney Phillips

From:                                Sydney Phillips
Sent:                                Wednesday, June 3, 2020 5:07 PM
To:                                  Sacj235@lni.wa.gov; heather.normoyle@lni.wa.gov
Cc:                                  Robert Bouvatte
Subject:                             Notice of TRO against Labor and Industries - Chelan County June 4, 2020
Attachments:                         2020-06-03 Notice re Lawsuit.docx


To whom it may concern,

         The attached letter is to notify you that Slidewaters LLC is filing a complaint and temporary restraining order
against Governor Inslee and the Washington State Department of Labor and Industries in Chelan County Superior Court
on Thursday, June 4, 2020. This letter will also be sent via USPS.

        Service of the Complaint, Motion for Temporary Restraining Order, and adjoining documents shall also be
served tomorrow, June 4, 2020, following filing. Courtesy copies will also be sent via email.

Sincerely,

—
Sydney Phillips
Litigation Counsel | Freedom Foundation

sphillips@freedomfoundation.com
360.956.3482 | PO Box 552 Olympia, WA 98507
FreedomFoundation.com


****************************************
This message may be protected by the attorney/client or work-product privilege. If you believe that this message has been sent to
you in error, please reply to the sender that you received the message in error and then delete the message. Thank you.




                                                                 1
Case 2:20-cv-00210-TOR   ECF No. 3-1   filed 06/08/20   PageID.107 Page 10 of 11




___________________
    APPENDIX D
           Case 2:20-cv-00210-TOR          ECF No. 3-1       filed 06/08/20      PageID.108 Page 11 of 11


Sydney Phillips

From:                              Office of Governor Inslee <govoutbound@iq.governor.wa.gov>
Sent:                              Wednesday, June 3, 2020 5:11 PM
To:                                Sydney Phillips
Subject:                           Re: Legal/Crime/Law Enforcement

Follow Up Flag:                    Follow up
Flag Status:                       Flagged


Thank you for contacting Governor Inslee. We have received your comments and appreciate that you have taken the
time to share your thoughts with our office.

Communicating with the Governor is an important way to help shape our state's policies and priorities. We all benefit
from the input of interested individuals like you. Although the volume of contacts we receive does not permit a specific
response to every email, please know that all comments are read and shared with internal staff and agencies as
appropriate.

If you are experiencing problems with a state agency, our office will send a referral to the headquarters office on your
behalf and ask that agency staff respond to you directly.

If you are contacting us about an issue that is outside of the Governor's jurisdiction, we will follow up with you and
provide appropriate contact information and other resources as available.

Again, thank you for reaching out to Governor Inslee.

Sincerely,


Constituent Services
Office of Governor Jay Inslee




                                                             1
